Exhibit 10.2

TERM NOTE

 

$30,000,000.00    Spokane, Washington    September 12, 2011

FOR VALUE RECEIVED, the undersigned RED LION HOTELS CORPORATION (“Borrower”)
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”)
at its office at 601 West First Avenue, Suite 900, Spokane, Washington 99201 or
at such other place as the holder hereof may designate, in lawful money of the
United States of America and in immediately available funds, the principal sum
of Thirty Million Dollars ($30,000,000.00), or so much thereof as may be
advanced and be outstanding, with interest thereon as set forth herein.

DEFINITIONS:

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

(a) “Base Rate” means, for any day, a fluctuating rate equal to the highest of:
(i) the Prime Rate in effect on such day, (ii) a rate determined by Bank to be
one and one-half percent (1.50%) above Daily One Month LIBOR in effect on such
day, and (iii) the Federal Funds Rate plus one and one-half percent (1.50%);
provided however, that each advance hereunder that bears interest determined in
relation to the Base Rate shall be in an amount equal to Five Hundred Thousand
Dollars ($500,000) or a whole multiple of One Hundred Thousand Dollars
($100,000) in excess thereof.

(b) “Business Day” means any day except a Saturday, Sunday or any other day on
which commercial banks in Washington are authorized or required by law to close.

(c) “Daily One Month LIBOR” means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a one (1) month period.

(d) “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers for the
immediately preceding day, as published by the Federal Reserve Bank of New York;
provided that if no such rate is so published on any day, then the Federal Funds
Rate for such day shall be the rate most recently published.

(e) “Fixed Rate Term” means a period commencing on a Business Day and continuing
for one, three or six months, as designated by Borrower, during which all or a
portion of the outstanding principal balance of this Note bears interest
determined in relation to LIBOR; provided however, that no Fixed Rate Term may
be selected for a principal amount less than One Million Dollars ($1,000,000) or
a whole multiple of One Hundred Thousand Dollars ($100,000) in excess thereof;
and provided further, that no Fixed Rate Term shall extend beyond the scheduled
maturity date hereof. If any Fixed Rate Term would end on a day which is not a
Business Day, then such Fixed Rate Term shall be extended to the next succeeding
Business Day.

 

  -1-   LOGO [g248849ex10_2pg1.jpg]



--------------------------------------------------------------------------------

(f) “LIBOR” means the rate per annum (rounded upward, if necessary, to the
nearest whole 1/16 of 1%) and determined pursuant to the following formula:

 

  LIBOR =   

Base LIBOR

        100% - LIBOR Reserve Percentage   

(i) “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Bank (A) for the purpose of calculating effective rates of interest
for loans making reference to LIBOR, as the Inter-Bank Market Offered Rate, with
the understanding that such rate is quoted by Bank for the purpose of
calculating effective rates of interest for loans making reference thereto, on
the first day of a Fixed Rate Term for delivery of funds on said date for a
period of time approximately equal to the number of days in such Fixed Rate Term
and in an amount approximately equal to the principal amount to which such Fixed
Rate Term applies, or (B) for the purpose of calculating effective rates of
interest for loans making reference to the Daily One Month LIBOR Rate, as the
Inter-Bank Market Offered Rate in effect from time to time for delivery of funds
for one (1) month in amounts approximately equal to the principal amount of such
loans. Borrower understands and agrees that Bank may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Bank in its discretion deems appropriate including, but
not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.

(ii) “LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Wells Fargo Bank for expected changes in such
reserve percentage during the applicable term of this Note.

(g) “Prime Rate” means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank’s base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

INTEREST:

(a) Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) either (i) at a
fluctuating rate per annum two percent (2.00%) above the Base Rate in effect
from time to time, or (ii) at a fixed rate per annum determined by Bank to be
four and one-half percent (4.50%) above LIBOR in effect on the first day of the
applicable Fixed Rate Term. When interest is determined in relation to the Base
Rate, each change in the rate of interest hereunder shall become effective on
the date each Base Rate change is announced within Bank. With respect to each
LIBOR selection hereunder, Bank is hereby authorized to note the date, principal
amount, interest rate and Fixed Rate Term applicable thereto and any payments
made thereon on Bank’s books and records (either manually or by electronic
entry) and/or on any schedule attached to this Note, which notations shall be
prima facie evidence of the accuracy of the information noted.

(b) Selection of Interest Rate Options. At any time any portion of this Note
bears interest determined in relation to LIBOR, it may be continued by Borrower
at the end of the Fixed Rate Term applicable thereto so that all or a portion
thereof bears interest determined in relation to the Base Rate or to LIBOR for a
new Fixed Rate Term designated by Borrower. At

 

-2-



--------------------------------------------------------------------------------

any time any portion of this Note bears interest determined in relation to the
Base Rate, Borrower may convert all or a portion thereof so that it bears
interest determined in relation to LIBOR for a Fixed Rate Term designated by
Borrower. Each time amounts under this Note are disbursed or Borrower wishes to
select a LIBOR option for all or a portion of the outstanding principal balance
hereof, and at the end of each Fixed Rate Term, Borrower shall give Bank notice
specifying: (i) the interest rate option selected by Borrower; (ii) the
principal amount subject thereto; and (iii) for each LIBOR selection, the length
of the applicable Fixed Rate Term. Any such notice may be given by telephone (or
such other electronic method as Bank may permit) so long as, with respect to
each LIBOR selection, (A) if requested by Bank, Borrower provides to Bank
written confirmation thereof not later than three (3) Business Days after such
notice is given, and (B) such notice is given to Bank prior to 10:00 a.m. on the
first day of the Fixed Rate Term, or at a later time during any Business Day if
Bank, at its sole option but without obligation to do so, accepts Borrower’s
notice and quotes a fixed rate to Borrower. If Borrower does not immediately
accept a fixed rate when quoted by Bank, the quoted rate shall expire and any
subsequent LIBOR request from Borrower shall be subject to a redetermination by
Bank of the applicable fixed rate. If no specific designation of interest is
made at a time amounts under this Note are disbursed or at the end of any Fixed
Rate Term, Borrower shall be deemed to have made a Base Rate interest selection
for such disbursements or the principal amount to which such Fixed Rate Term
applied.

(c) Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR. In determining which of the foregoing
are attributable to any LIBOR option available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower.

(d) Payment of Interest. Interest accrued on any portion of this Note that bears
interest determined in relation to the Base Rate shall be due and payable in
arrears on the last Business Day of each calendar month, commencing
September 30, 2011; and interest on each portion of this Note that bears
interest determined in relation to LIBOR for a Fixed Rate Term shall be due and
payable on the last day of the Fixed Rate Term, and if such Fixed Rate Term
extends over three (3) months, at the end of each three (3) month interval
during such Fixed Rate Term.

(e) Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.

 

-3-



--------------------------------------------------------------------------------

ADVANCES, REPAYMENT AND PREPAYMENT:

(a) Advances. Unless otherwise agreed to in writing between Borrower and Bank,
advances hereunder, to the total amount of the principal sum stated above, may
be made by the holder at the oral or written request of (i) Julie A. Shiflett,
Sandra J. Heffernan or Katherine M. Kiehl, any one acting alone, who are
authorized to request advances and direct the disposition of any advances until
written notice of the revocation of such authority is received by the holder at
the office designated above, or (ii) any person, with respect to advances
deposited to the credit of any deposit account of Borrower, which advances, when
so deposited, shall be conclusively presumed to have been made to or for the
benefit of Borrower regardless of the fact that persons other than those
authorized to request advances may have authority to draw against such account.
The holder shall have no obligation to determine whether any person requesting
an advance to be deposited to the credit of any deposit account of Borrower is
or has been authorized by Borrower. In no event shall Borrower have the right to
reborrow any amounts that are repaid.

(b) Repayment. Principal shall be payable on the last day of each fiscal quarter
in installments of Five Hundred Thousand Dollars ($500,000.00) each, commencing
December 31, 2011, and continuing up to and including December 31, 2012, with a
final installment consisting of all remaining unpaid principal due and payable
in full on March 31, 2013.

(c) Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Base Rate, if any, and second, to the outstanding principal
balance of this Note which bears interest determined in relation to LIBOR, with
such payments applied to the oldest Fixed Rate Term first.

(d) Prepayment.

Base Rate. Borrower may prepay principal on any portion of this Note which bears
interest determined in relation to the Base Rate upon one business days’ advance
written notice, in an amount equal to Five Hundred Thousand Dollars ($500,000)
or a whole multiple of One Hundred Thousand Dollars ($100,000) in excess
thereof, without penalty.

LIBOR. Borrower may prepay principal on any portion of this Note which bears
interest determined in relation to LIBOR for a Fixed Rate Term upon three
business days’ advance written notice and in the minimum amount of One Million
Dollars ($1,000,000) or a whole multiple of One Hundred Thousand Dollars
($100,000) in excess thereof; provided however, that if the outstanding
principal balance of such portion of this Note is less than said amount, the
minimum prepayment amount shall be the entire outstanding principal balance
thereof. In consideration of Bank providing this prepayment option to Borrower,
or if any such portion of this Note shall become due and payable at any time
prior to the last day of the Fixed Rate Term applicable thereto by acceleration
or otherwise, Borrower shall pay to Bank immediately upon demand a fee which is
the sum of the discounted monthly differences for each month from the month of
prepayment through the month in which such Fixed Rate Term matures, calculated
as follows for each such month:

 

  (i) Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the Fixed Rate Term applicable
thereto.

 

-4-



--------------------------------------------------------------------------------

  (ii) Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.

 

  (iii) If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2.00%) above the Prime
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).

EVENTS OF DEFAULT:

This Note is made pursuant to and is subject to the terms and conditions of that
certain Amended and Restated Credit Agreement between Borrower and Bank dated as
of September 12, 2011, as amended from time to time (the “Credit Agreement”).
Any default in the payment or performance of any obligation under this Note, or
any defined event of default under the Credit Agreement, shall constitute an
“Event of Default” under this Note.

SWAP AGREEMENT PROVISIONS:

Notwithstanding anything to the contrary set forth herein, at any time during
which an interest rate swap confirmation between Borrower and Bank (a “Swap
Confirmation”) is in effect with respect to all or a portion of the principal
balance outstanding under this Note, the following revisions to this Note shall
be in effect with respect to that portion of the principal balance outstanding
under this Note which is subject to the Swap Confirmation (the “Swap Portion”),
but not with respect to any portion of the principal balance outstanding under
this Note which is not subject to the Swap Confirmation:

(a) With respect to the Swap Portion, no Base Rate interest option shall be
available hereunder.

(b) With respect to the Swap Portion, the definition of “Fixed Rate Term” shall
be amended and restated to read as follows:

“Fixed Rate Term” means a period of one (1) month during which the Swap Portion
bears interest determined in relation to LIBOR, with the understanding that
(i) the initial Fixed Rate Term shall commence on the later of (A) the effective
date stated on the Swap Confirmation and (B) the date this Note is initially
disbursed, and shall continue up to, but shall not include, the next occurring
interest reset date designated in the Swap Confirmation, (ii) there shall be
successive Fixed Rate Terms thereafter,

 

-5-



--------------------------------------------------------------------------------

each of which shall commence automatically, without notice to or consent from
Borrower, and run concurrently with the interest reset period designated in the
Swap Confirmation, and (iii) if, on the first day of the last Fixed Rate Term
applicable hereto the remaining term of this Note is less than one (1) month,
said Fixed Rate Term shall be in effect only until the scheduled maturity date
hereof, except that if the scheduled maturity date hereof is not a Business Day,
then such Fixed Rate Term shall be extended to the next succeeding Business Day.

(c) With respect to the Swap Portion, the definition of “LIBOR” is hereby
amended by deleting therefrom the parenthetical phrase “(rounded upward, if
necessary, to the nearest whole 1/16 of 1%).”

Borrower understands that any Swap Confirmation constitutes an independent
agreement between Borrower and Bank and nothing in this Note shall be construed
as amending or modifying any Swap Confirmation or be interpreted to create an
obligation on the part of Bank to amend or modify any Swap Confirmation.
Borrower further acknowledges that Borrower is responsible for verifying the
terms of any Swap Confirmation, understands the effect of any Swap Confirmation
having payment dates that are different from the payment dates under this Note,
and agrees that any Swap Confirmation shall remain in effect with respect to any
Swap Portion even if the payment dates in the Swap Confirmation are different
from the payment dates under this Note.

MISCELLANEOUS:

(a) Remedies. Upon the occurrence and during the continuance of any Event of
Default, the holder of this Note, at the holder’s option, may declare all sums
of principal and interest outstanding hereunder to be immediately due and
payable without presentment, demand, notice of nonperformance, notice of
protest, protest or notice of dishonor, all of which are expressly waived by
Borrower. Borrower shall pay to the holder immediately upon demand the full
amount of all payments, advances, charges, costs and expenses, including
reasonable attorneys’ fees (to include outside counsel fees and all allocated
costs of the holder’s in-house counsel), expended or incurred by the holder in
connection with the enforcement of the holder’s rights and/or the collection of
any amounts which become due to the holder under this Note, and the prosecution
or defense of any action in any way related to this Note, including without
limitation, any action for declaratory relief, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Bank or any other person) relating to Borrower or any other person or entity.

(b) Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.

(c) Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Washington.

(d) Amendment and Restatement. THIS NOTE AMENDS AND RESTATES THAT CERTAIN THIRD
AMENDED AND RESTATED TERM NOTE, DATED MARCH 25, 2011 (THE “ORIGINAL TERM NOTE”),
EXECUTED BY THE BORROWER AND DELIVERED TO THE BANK IN THE ORIGINAL PRINCIPAL
AMOUNT OF $12,308,343.00. THE EXECUTION OF THIS NOTE DOES NOT EXTINGUISH THE
INDEBTEDNESS OUTSTANDING IN CONNECTION WITH THE ORIGINAL TERM NOTE, NOR DOES IT
CONSTITUTE A NOVATION WITH RESPECT THERETO.

 

-6-



--------------------------------------------------------------------------------

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

RED LION HOTELS CORPORATION By:  

/s/ Julie A. Shiflett

Title:   Executive Vice President,   Chief Financial Officer

 

-7-